Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Claim Objections
3.	Claim 10 is objected to because of the following informalities:  
Claim 10 last paragraph: “the third predetermine moving direction” should be changed to read “the third predetermined moving direction”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li K (CN 106805856 A).
a.	Regarding claim 14, Li K teaches: 
A non-transitory computer-readable storage medium storing computer-executable instructions, which when executed by a processor, are configured to cause the processor to perform (Fig. 2, “controller 3”) a method comprising: 
setting a virtual zone inside a work zone (Figs. 4 and 5 shows any sub-regions B inside cleaning area A, [0039], “(1)The cleaning robot 100 divides the to-be-cleaned area A into a plurality of the sub-regions B to be sequentially cleaned one by one”); 
controlling a cleaning robot to move to a location inside the virtual zone or at a boundary of the virtual zone ([0033], “As shown in Figs. 5, 6 and 7, the present embodiment details the starting point of the cleaning robot 100 in each of the sub-regions B with an example of the first sub-region B near the origin, The cleaning robot 100 clears the sub-region B at a predetermined cleaning path with the origin as the starting point”); 
controlling the cleaning robot to move inside the virtual zone and clean the virtual zone (Fig. 5, [0033], “As shown in Figs. 5, 6 and 7, the present embodiment details the starting point of the cleaning robot 100 in each of the sub-regions B with an example of the first sub-region B near the origin , The cleaning robot 100 clears the sub-region B at a predetermined cleaning path with the origin as the starting point”); 
dividing, based on the virtual zone, a zone in the work zone and outside of the virtual zone to obtain a plurality of expanded virtual zones (Figs. 4 and 5, [0039], “(1)The cleaning robot 100 divides the to-be-cleaned area A into a plurality of the sub-regions B to be sequentially cleaned one by one”); and 
based on a determination that the cleaning robot has finished cleaning the virtual zone, determining a first expanded virtual zone to be cleaned subsequently from the expanded virtual zones based on distances between the expanded virtual zones and a current location of the cleaning robot when the cleaning robot finishes cleaning the virtual zone (Figs. 5 and 6 shows the next sub-region B to be cleaned is the sub-region B located closest to the current position of the cleaning robot and the current sub-region B the robot is located in, see at least para. [0033]).

	b.	Regarding claim 16, Li K further teaches: 
controlling the cleaning robot to clean the determined one of the expanded virtual zones (Fig. 5, [0033], “As shown in Figs. 5, 6 and 7, the present embodiment details the starting point of the cleaning robot 100 in each of the sub-regions B with an example of the first sub-region B near the origin , The cleaning robot 100 clears the sub-region B at a predetermined cleaning path with the origin as the starting point”); and 
determining a second expanded virtual zone to be cleaned subsequently from remaining expanded virtual zones based on distances between the remaining expanded virtual zones and a current location of the cleaning robot, which is a location of the cleaning robot when the cleaning robot finishes cleaning the first expanded virtual zone (Figs. 5 and 6 shows the next sub-region B to be cleaned is the sub-region B located closest to the current position of the cleaning robot and the current sub-region B the robot is located in, see at least para. [0033]).

c.	Regarding claim 17, Li K further teaches wherein controlling the cleaning robot to move inside the virtual zone from the starting location and clean the virtual zone comprises controlling the cleaning robot to: 
a) move in a first cleaning direction inside the virtual zone until the cleaning robot encounters a first boundary of the virtual zone or a first boundary of a cleaned zone; b) turn in a first turning direction to a first deviation direction that is substantially parallel with a direction of a first encountered boundary, continue to move in the first deviation direction for a first deviation distance, and turn in the first turning direction to a second cleaning direction parallel with and opposite to the first cleaning direction; c) move in the second cleaning direction inside the virtual zone until the cleaning robot encounters a second boundary of the virtual zone or a second boundary of the cleaned zone; d) turn in a second turning direction to a second deviation direction that is substantially parallel with a direction of a second encountered boundary, continue to move in the second deviation direction for a second deviation distance, and turn in the second turning direction to the first cleaning direction (Fig. 5 shows the cleaning pattern of the cleaning robot in the sub-region B which teaches the step a to step d); and 
e) repeat steps a) to d) until a coverage of a moving path of the cleaning robot exceeds a predetermined percentage of a traversable area of the virtual zone (Figs. 5 and 6 shows that the cleaning robot continues the cleaning pattern of step a to step d until the sub-region B is completely covered).

d.	Regarding claim 18, Li K further teaches:
while controlling the cleaning robot to move in a first predetermined cleaning direction, based on a determination that the cleaning robot encounters an obstacle, control the cleaning robot to move along a periphery of the obstacle, wherein the first predetermined cleaning direction is one of the first cleaning direction or the second cleaning direction (Fig. 7, [0045], “The cleaning robot 100 first executes the obstacle avoidance rule with the collision point C1 as the starting point to clean the sub-region B until the cleaning robot 100 crosses the contour boundary of the obstacle C and returns to the obstacle C on the other side of the other side, the cleaning of the opposing point C2 as the starting point continues until it reaches the boundary of the sub-region B”); 
while controlling the cleaning robot to move along the periphery of the obstacle, compute a projected distance of a moving path along the periphery projected in a direction perpendicular to the first predetermined cleaning direction ([0044], “When the obstacle C is at least partially coincident with the boundary of the sub-region B, the cleaning robot 100 first records the position of the collision point C1 when the collision is performed for the first time, rotating the specific angle and Travels along the obstacle C until reaching the boundary of the sub-region B, records the contour feature point of the obstacle C, and returns to the collision point C1 to continue the cleaning, and when the obstacle C is again sensed”); 
determine whether the projected distance is substantially equal to 0; based on a determination that the projected distance is substantially equal to 0, control the cleaning robot to stop moving along the periphery of the obstacle and to turn to the first predetermined cleaning direction and to move in the first predetermined cleaning direction (As seen in Figs. 5, 6, and 7, when the projected distance along the periphery of the obstacle is determined to be equal to 0, i.e. the robot no longer encounters the periphery of the obstacle, the robot resumes to the cleaning pattern as before encountering the obstacle by moving the first predetermined cleaning direction); 
determine whether the projected distance is equal to or greater than a predetermined deviation distance; based on a determination that the projected distance is equal to or greater than the predetermined deviation distance, control the cleaning robot to stop moving along the periphery of the obstacle and to turn to a second predetermined cleaning direction parallel with and opposite to the first predetermined cleaning direction; and control the cleaning robot to move in the second predetermined cleaning direction parallel with and opposite to the first predetermined cleaning direction (As seen in Figs. 5, 6, and 7, when the projected distance along the periphery of the obstacle is greater than the deviation distance D, the robot is controlled to turn to and move a long a second predetermined cleaning direction parallel with and opposite to the first predetermined cleaning direction.).

e.	Regarding claim 19, Li K further teaches wherein setting the virtual zone comprises controlling the cleaning robot to: move in a first moving direction for a first predetermined distance from a starting location; turn to a second moving direction perpendicular to the first moving direction; move in the second moving direction for a second predetermined distance; turn to a third moving direction parallel with and opposite to the first moving direction; move in the third moving direction for the first predetermined distance; turn to a fourth moving direction parallel with and opposite to the second moving direction; and move in the fourth moving direction for the second predetermined distance to return to the starting location to form the closed space defining the virtual zone (Fig. 3, [0029], “The controller 3 controls the cleaning robot 100 to travel from the origin and travel along the boundary of the area to be cleaned A, the boundary of the area to be cleaned including the wall of the surrounding edge or the furniture profile of the wall, the cleaning robot 100 travels along the side to be cleaned A for a week and automatically records the boundary feature point coordinate data of the area to be cleaned A, the boundary feature point of the area to be cleaned A is the phase of the area to be cleaned”).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 2018/0050634 A1), in view of Li D (CN204618113U).
a.	Regarding claim 1, White teaches:
A cleaning robot (Fig. 1, “an autonomous mobile robot 100”), comprising: 
one or more motion devices (Fig. 2C, “drive wheels 122”) configured to move the cleaning robot in an environment ([0086], “The controller 302 operates a drive system 304 to maneuver the robot 100 across the floor surface 10. The drive system 304 includes, for example, motors operable with drive wheels 122 on an underside of the body 124, shown in FIG. 2C, that support a body 124 of the robot 100 above the floor surface 10.”); 
an exterior housing (Fig. 2C, [0086], “body 124”); 
one or more motion sensors configured to obtain one or more motion parameters relating to a motion of the cleaning robot ([0089], “In some implementations, the additional sensors include odometers, accelerometers, gyroscopes, inertial measurement units, and/or other sensors that generate signals indicative of a distance travelled, an amount of rotation, a velocity, or an acceleration of the robot 100.”); 
a storage device (Fig. 3, “memory 309”) configured to store data including at least one of the one or more images ([0090], “Using the images captured by the camera 134, the controller 302 determines the robot pose on a map the robot 100 builds as it navigates about rooms of the household 20.”; [0091], “In some implementations, the robot 100 stores the mapping data in a memory 309 carried by the robot 100.”) or the one or more motion parameters ([0089], “The robot 100 includes additional sensors that generate signals to enable the controller 302 to estimate the position and/or orientation of the robot 100 as the robot 100 moves about the household 20. These sensors, alone or in combination with the SLAM sensors, determine the pose of the robot 100 on the robot map built by the robot 100 as it transits across the floor surface 10.”; [0091], “In some implementations, the robot 100 stores the mapping data in a memory 309 carried by the robot 100.”); 
a camera configured to capture one or more images of the environment ([0090], “The camera 134 is aimed at locations on the wall and ceiling having a high concentration of static elements, such as window frames, pictures frames, doorway frames and other objects with visible, detectable features like lines, corners and edges. Using the images captured by the camera 134, the controller 302 determines the robot pose on a map the robot 100 builds as it navigates about rooms of the household 20.”), wherein … a direction of the camera and the forward moving direction form an acute angle in a range greater than or equal to 30⁰ and less than 90⁰ (Fig. 2A, [0090], “The camera 134 is angled in an upward direction, e.g., angled between 30 degrees and 80 degrees from the floor surface 10 about which the robot 100 navigates.”); 
one or more cleaning devices (Fig. 3, “cleaning system 310”) configured to clean a floor ([0095], “the robot 100 includes a cleaning system 310 operable by the controller 302 to ingest debris on the floor surface 10. The cleaning system 310 includes, for example, as shown in FIG. 2C, rotatable brushes or rollers 138 on the underside of the body 124.”); and 
a power source configured to provide an electric power to the cleaning robot ([0085], “The controller 302 is operable with a power system 303 that provides electrical energy to the controller 302 and other systems of the robot 100. The power system 303 includes, for instance, a rechargeable battery that stores the electrical energy.”).
	White fails to specifically teach wherein the camera is disposed internal to a slant surface located at a front end of the exterior housing and is pivotable relative to the slant surface, the slant surface inclines upwardly with respect to a forward moving direction, the camera and the slant surface face substantially a same direction.
	However, Li D teaches wherein a camera is disposed internal to a slant surface located at a front end of the exterior housing and is pivotable relative to the slant surface, the slant surface inclines upwardly with respect to a forward moving direction, the camera and the slant surface face substantially a same direction (Fig. 6 shows the camera module 40 is disposed internal of the slant surface covering the camera module 40, and surface covering the camera module is also facing upward with respect to a forward moving direction.). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of White to dispose the camera internal to a slant surface located at a front end of the exterior housing and is pivotable relative to the slant surface, the slant surface inclines upwardly with respect to a forward moving direction, the camera and the slant surface face substantially a same direction, as taught by Li D. Such modification protects the camera from external damage and maximizes a field of view of the camera, therefore enabling the camera to capture images of the environment of the cleaning robot. 

	b.	Regarding claim 2, the teachings of White and Li D have been discussed above with respect to claim 1. White fails to specifically teach wherein the exterior housing further comprises protection edges protruding forwardly and higher than the slant surface disposed at at least a portion of a periphery of the slant surface. 
	However, Li D teaches wherein the exterior housing further comprises protection edges protruding forwardly and higher than the slant surface disposed at at least a portion of a periphery of the slant surface (Fig. 6 shows a protection edge disposed in front of the camera module 40 protruding forwardly and higher than the slant surface).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of White, as modified by Li D, to dispose protection edges protruding forwardly and higher than the slant surface, as taught by Li D. Such modification reduces external damages on the camera in a case of a collision with an obstacle. 
	
c.	Regarding claim 3, the teachings of White and Li D have been discussed above with respect to claim 1. White further teaches: 
a data processing device (Fig. 3, “controller 302”) configured to: 
obtain the one or more images captured by the camera ([0090], “The robot 100 includes an optical sensor that generates signals for the controller 302 to determine the robot's location and orientation relative to features detected in the environment. In some implementations, the optical sensor is a camera 134 on a top surface 136 of the body 124 … The camera 134 is aimed at locations on the wall and ceiling having a high concentration of static elements, such as window frames, pictures frames, doorway frames and other objects with visible, detectable features like lines, corners and edges.”) and the one or more motion parameters obtained by the one or more motion sensors ([0089], “The robot 100 includes additional sensors that generate signals to enable the controller 302 to estimate the position and/or orientation of the robot 100 as the robot 100 moves about the household 20 … In some implementations, the additional sensors include odometers, accelerometers, gyroscopes, inertial measurement units, and/or other sensors that generate signals indicative of a distance travelled, an amount of rotation, a velocity, or an acceleration of the robot 100.”); and 
execute a localization and mapping algorithm based on the one or more images and the one or more motion parameters to perform localization, mapping, and path planning for the cleaning robot ([0090], " the robot 100 employs visual simultaneous localization and mapping (VSLAM) to build its map and determine a current pose on the map. The robot 100 includes an optical sensor that generates signals for the controller 302 to determine the robot's location and orientation relative to features detected in the environment. In some implementations, the optical sensor is a camera 134 on a top surface 136 of the body 124… Using the images captured by the camera 134, the controller 302 determines the robot pose on a map the robot 100 builds as it navigates about rooms of the household 20.”; [0089], “The robot 100 includes additional sensors that generate signals to enable the controller 302 to estimate the position and/or orientation of the robot 100 as the robot 100 moves about the household 20 … In some implementations, the additional sensors include odometers, accelerometers, gyroscopes, inertial measurement units, and/or other sensors that generate signals indicative of a distance travelled, an amount of rotation, a velocity, or an acceleration of the robot 100.”), and to control the one or more motion devices to move along a planned path (Fig. 15, [0154], “Then, the robot 100 begins to autonomously navigate about the room 30A, as shown in panel 1500B. The room 30A includes traversable floor area 1502. During the autonomous navigation, the controller 302 tracks, using sensors from the sensor system 306, an amount of area 1504 covered by the robot 100.”).

	d.	Regarding claim 4, White further teaches wherein the data processing device is also configured to execute the localization and mapping algorithm to: 
recognize feature information included in at least two images captured by the camera ([0090], “The robot 100 includes an optical sensor that generates signals for the controller 302 to determine the robot's location and orientation relative to features detected in the environment. In some implementations, the optical sensor is a camera 134 on a top surface 136 of the body 124…Using the images captured by the camera 134, the controller 302 determines the robot pose on a map the robot 100 builds as it navigates about rooms of the household 20.”); 
compute displacements and poses of the cleaning robot based on the one or more motion parameters obtained by the one or more motion sensors at time instances when the at least two images are captured ([0087], “The controller 302 is operable with a sensor system 306 that includes sensors to monitor operations the robot 100. In some implementations, the controller 302 uses signals from the sensor system 306 to generate a map of the household 20 by tracking and updating positions and orientations of the robot 100 over time.”; [0089], “The robot 100 includes additional sensors that generate signals to enable the controller 302 to estimate the position and/or orientation of the robot 100 as the robot 100 moves about the household 20. These sensors, alone or in combination with the SLAM sensors, determine the pose of the robot 100 on the robot map built by the robot 100 as it transits across the floor surface 10… In some implementations, the additional sensors include odometers, accelerometers, gyroscopes, inertial measurement units, and/or other sensors that generate signals indicative of a distance travelled, an amount of rotation, a velocity, or an acceleration of the robot 100.”; [0090], “Using the images captured by the camera 134, the controller 302 determines the robot pose on a map the robot 100 builds as it navigates about rooms of the household 20.”) and based on the feature information ([0090], “The robot 100 includes an optical sensor that generates signals for the controller 302 to determine the robot's location and orientation relative to features detected in the environment. In some implementations, the optical sensor is a camera 134 on a top surface 136 of the body 124…Using the images captured by the camera 134, the controller 302 determines the robot pose on a map the robot 100 builds as it navigates about rooms of the household 20.”); and 
compute a location of the cleaning robot at each time instance when each of the at least two images is captured ([0090], “The robot 100 includes an optical sensor that generates signals for the controller 302 to determine the robot's location and orientation relative to features detected in the environment. In some implementations, the optical sensor is a camera 134 on a top surface 136 of the body 124.”).

	e.	Regarding claim 5, White further teaches wherein the data processing device is also configured to execute the localization and mapping algorithm to: 
set a virtual zone inside the work zone ([0137], “the confinement beam 202 and the obstacle 204 define an edge of a predefined area within which the robot 100 is confined. In this regard, in some implementations, the controller 302 operates the light indicator system 102 to indicate a direction of edges of a predefined area within which movement of the robot is confined. The robot 100 is, for example, confined to movement within an area defined by physical obstacles on the floor surface. The area is defined by, for example, walls on the floor surface. Alternatively or additionally, the area is defined by confinement beams. The obstacles and the confinement beams define the perimeter of the predefined area.”); 
control the cleaning robot to move to a location inside the virtual zone or at a boundary of the virtual zone ([0137], “In this regard, in some implementations, the controller 302 operates the light indicator system 102 to indicate a direction of edges of a predefined area within which movement of the robot is confined. The robot 100 is, for example, confined to movement within an area defined by physical obstacles on the floor surface…Alternatively or additionally, the area is defined by confinement beams. The obstacles and the confinement beams define the perimeter of the predefined area.”); and 
control the cleaning robot to move inside the virtual zone and clean the virtual zone ([0137], “In this regard, in some implementations, the controller 302 operates the light indicator system 102 to indicate a direction of edges of a predefined area within which movement of the robot is confined. The robot 100 is, for example, confined to movement within an area defined by physical obstacles on the floor surface…Alternatively or additionally, the area is defined by confinement beams. The obstacles and the confinement beams define the perimeter of the predefined area.”).

f.	Regarding claim 12, White further teaches a collision sensor disposed at the front end of the cleaning robot (Fig. 2C, [0088], “the obstacle detection sensors include bump sensors associated with a bumper 130 mounted on the body 124 of the robot 100.”), and configured to transmit a collision signal to the data processing device when detecting a collision with an obstacle ([0088], “If the bumper 130 contacts an obstacle during autonomous movement of the robot 100, the contact triggers the bump sensors to indicate to the controller 302 the presence of the obstacle.”), 
wherein the data processing device is also configured to execute the localization and mapping algorithm to: 
determine a location of the obstacle based on the collision signal and a location of the cleaning robot at a time instance when the cleaning robot collides with the obstacle ([0087], “Using signals from the dead reckoning sensors and the contact and non-contact obstacle detection sensors, the controller 302 indicates floor that the robot 100 cannot traverse because of obstacles on the floor surface or above the floor surface. Obstacles include, for example, walls, furniture, overhung objects, and other objects in the household that occupy non-traversable space. Using the map, the controller 302, in some cases, estimates a total area of traversable floor surface in a room or household or estimates a total area of floor surface that the robot 100 has traversed during a cleaning mission.”; [0088], “If the bumper 130 contacts an obstacle during autonomous movement of the robot 100, the contact triggers the bump sensors to indicate to the controller 302 the presence of the obstacle. In some cases, the controller 302 receives signals from multiple bump sensors to determine a direction of the obstacle relative to the bumper 130 or the body 124.”); and 
build a map of a work zone based on the location of the obstacle ([0087], “Using signals from the dead reckoning sensors and the contact and non-contact obstacle detection sensors, the controller 302 indicates floor that the robot 100 cannot traverse because of obstacles on the floor surface or above the floor surface. Obstacles include, for example, walls, furniture, overhung objects, and other objects in the household that occupy non-traversable space. Using the map, the controller 302, in some cases, estimates a total area of traversable floor surface in a room or household or estimates a total area of floor surface that the robot 100 has traversed during a cleaning mission.”).

	g.	Regarding claim 13, White further teaches a distance sensor configured to detect an obstacle and transmit a relative position of the obstacle relative to the cleaning robot to the data processing device ([0088], “Obstacle detection sensors of the sensor system 306 transmit signals indicative of obstacles in an environment of the robot 100. The controller 302 operates the drive system 304 of the robot 100 to move the robot 100 around obstacles when the obstacle detection sensors detect the obstacles. The obstacle detection sensors include, for example, time-of-flight sensors to detect distances to obstacles.”; [0089], “In some implementations, the sensor system 306 includes, for example, a laser scanner or a time-of-flight sensor that generates sensor readings for determining distance to the observed obstacles within the environment.”), 
wherein the data processing device is also configured to execute the localization and mapping algorithm to: 
determine a location of the obstacle based on the relative position of the obstacle transmitted from the distance sensor and a location of the cleaning robot at a time instance when the distance sensor obtains the relative position of the obstacle ([0088], “Obstacle detection sensors of the sensor system 306 transmit signals indicative of obstacles in an environment of the robot 100. The controller 302 operates the drive system 304 of the robot 100 to move the robot 100 around obstacles when the obstacle detection sensors detect the obstacles. The obstacle detection sensors include, for example, time-of-flight sensors to detect distances to obstacles.”); and 
build a map of a work zone based on the location of the obstacle ([0087], “Using signals from the dead reckoning sensors and the contact and non-contact obstacle detection sensors, the controller 302 indicates floor that the robot 100 cannot traverse because of obstacles on the floor surface or above the floor surface. Obstacles include, for example, walls, furniture, overhung objects, and other objects in the household that occupy non-traversable space. Using the map, the controller 302, in some cases, estimates a total area of traversable floor surface in a room or household or estimates a total area of floor surface that the robot 100 has traversed during a cleaning mission.”; [0089], “The map, for example, corresponds to an occupancy map indicating traversable and non-traversable portions of the household. In some implementations, the map corresponds to a floor plan of the household 20. The robot 100 includes additional sensors that generate signals to enable the controller 302 to estimate the position and/or orientation of the robot 100 as the robot 100 moves about the household 20.”). 

8.	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over White, in view of Li D, and further in view of Li K (CN106805856A).
a.	Regarding claim 6, White teaches a closed space defining the virtual zone ([0137], “Alternatively or additionally, the area is defined by confinement beams. The obstacles and the confinement beams define the perimeter of the predefined area.”), wherein controlling the cleaning robot to move inside the virtual zone and clean the virtual zone comprises controlling the cleaning robot to move inside an interior of the closed space and clean the interior of the closed space ([0137], “In this regard, in some implementations, the controller 302 operates the light indicator system 102 to indicate a direction of edges of a predefined area within which movement of the robot is confined. The robot 100 is, for example, confined to movement within an area defined by physical obstacles on the floor surface…Alternatively or additionally, the area is defined by confinement beams. The obstacles and the confinement beams define the perimeter of the predefined area.”). 
Neither White nor Li D specifically teaches controlling a moving distance and a rotating angle of the cleaning robot to cause a moving path of the cleaning robot inside the work zone to form the closed space.
However, in the same field of endeavor, Li K teaches controlling a moving distance and a rotating angle of the cleaning robot to cause a moving path of the cleaning robot inside the work zone to form a closed space (Fig. 3, [0029], “The controller 3 controls the cleaning robot 100 to travel from the origin and travel along the boundary of the area to be cleaned A, the boundary of the area to be cleaned including the wall of the surrounding edge or the furniture profile of the wall, the cleaning robot 100 travels along the side to be cleaned A for a week and automatically records the boundary feature point coordinate data of the area to be cleaned A, the boundary feature point of the area to be cleaned A is the phase of the area to be cleaned”), a closed space defining the virtual zone (Fig. 3),
wherein controlling the cleaning robot to move inside the virtual zone and clean the virtual zone comprises controlling the cleaning robot to move inside an interior of the closed space and clean the interior of the closed space (Figs. 4 and 5, [0040], “The cleaning robot 100 sets the boundary point of each of the sub-regions B while dividing the sub-region B and forms a virtual boundary between the two sub-regions B between the two adjacent boundary points so that The cleaning robot 100 can recognize the boundary of the sub-region B and only sweep within the boundary of the sub-region B until all of the sub-regions B are cleaned to prevent the cleaning robot 100 from crossing the sub-region B Of the border, and make the cleaning is not complete.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of White, as modified by Li D, to control the robot to move along a path to form a closed space that defines a virtual zone, as taught by Li K. Such modification allows the robot to operate in the virtual zone without human intervention. 

	b.	Regarding claim 7, White further teaches wherein controlling the cleaning robot to move inside the interior of the closed space and clean the interior of the closed space (Fig. 15 shows the robot is cleaning inside of a closed space, [0154], “Then, the robot 100 begins to autonomously navigate about the room 30A, as shown in panel 1500B. The room 30A includes traversable floor area 1502. During the autonomous navigation, the controller 302 tracks, using sensors from the sensor system 306, an amount of area 1504 covered by the robot 100.”) comprises controlling the cleaning robot to: 
a) move in a first cleaning direction inside the virtual zone until the cleaning robot encounters a first boundary of the virtual zone or a first boundary of a cleaned zone (Fig. 15 shows the robot starts a cleaning operation at the bottom left corner of the traversable floor area 1502 as shown in panel 1500A. The robot is then headed toward the upper boundary of the traversable floor as shown in panel 1500B, indicating a first cleaning direction by the direction arrow.); 
b) turn in a first turning direction to a first deviation direction that is substantially parallel with a direction of a first encountered boundary, continue to move in the first deviation direction for a first deviation distance, and turn in the first turning direction to a second cleaning direction parallel with and opposite to the first cleaning direction (Fig. 15 shows a transition of a cleaning path of the robot from panel 1500B to panel 1500C indicating that the robot is moving in a first direction towards the upper boundary of the traversable floor 1502, turn to the right direction parallel to the upper boundary of the traversable floor 1502 and continue moving for a deviation distance, and then turn to a second direction opposite and parallel to the first cleaning direction toward the bottom boundary of the traversable floor 1502); 
c) move in the second cleaning direction inside the virtual zone until the cleaning robot encounters a second boundary of the virtual zone or a second boundary of the cleaned zone (Fig. 15 shows the robot performs the cleaning operation by moving in the second cleaning direction towards the bottom boundary of the traversable floor 1502 as shown in panel 1500C);
d) turn in a second turning direction to a second deviation direction that is substantially parallel with a direction of a second encountered boundary, continue to move in the second deviation direction for a second deviation distance, and turn in the second turning direction to the first cleaning direction (As seen in Fig. 15, the robot is moving in a pattern defined by moving towards the upper boundary of the traversable floor 1502, turn right and continue to move by a first deviation distance, then turn right again to move in a second direction towards the bottom boundary of the traversable floor 1502, turn right and continue to move by a second deviation distance in a second deviation direction parallel to the bottom boundary of the traversable floor 1502, and then turn back to the first cleaning direction towards the upper boundary of the traversable floor 1502 until the robot finishes the cleaning operation.); and 
e) repeat steps a) to d) until a coverage of a moving path of the cleaning robot exceeds a predetermined percentage of a traversable area of the virtual zone (Fig. 15 shows the cleaning pattern as defined above is repeated until the cleaning operation of the traversable floor 1052 is completed, [0154]).

c.	Regarding claim 8, neither White nor Li D specifically teaches wherein the data processing device is also configured to: while controlling the cleaning robot to move in a first predetermined cleaning direction, based on a determination that the cleaning robot encounters an obstacle, control the cleaning robot to move along a periphery of the obstacle, wherein the first predetermined cleaning direction is one of the first cleaning direction or the second cleaning direction; while controlling the cleaning robot to move along the periphery of the obstacle, compute a projected distance of a moving path along the periphery projected in a direction perpendicular to the first predetermined cleaning direction; determine whether the projected distance is substantially equal to 0; based on a determination that the projected distance is substantially equal to 0, control the cleaning robot to stop moving along the periphery of the obstacle and to turn to the first predetermined cleaning direction and to move in the first predetermined cleaning direction; determine whether the projected distance is equal to or greater than a predetermined deviation distance; based on a determination that the projected distance is equal to or greater than the predetermined deviation distance, control the cleaning robot to stop moving along the periphery of the obstacle and to turn to a second predetermined cleaning direction parallel with and opposite to the first predetermined cleaning direction; and control the cleaning robot to move in the second predetermined cleaning direction parallel with and opposite to the first predetermined cleaning direction.
 However, Li K teaches wherein the data processing device is also configured to: 
while controlling the cleaning robot to move in a first predetermined cleaning direction, based on a determination that the cleaning robot encounters an obstacle, control the cleaning robot to move along a periphery of the obstacle, wherein the first predetermined cleaning direction is one of the first cleaning direction or the second cleaning direction (Fig. 7, [0045], “The cleaning robot 100 first executes the obstacle avoidance rule with the collision point C1 as the starting point to clean the sub-region B until the cleaning robot 100 crosses the contour boundary of the obstacle C and returns to the obstacle C on the other side of the other side, the cleaning of the opposing point C2 as the starting point continues until it reaches the boundary of the sub-region B”); 
while controlling the cleaning robot to move along the periphery of the obstacle, compute a projected distance of a moving path along the periphery projected in a direction perpendicular to the first predetermined cleaning direction ([0044], “When the obstacle C is at least partially coincident with the boundary of the sub-region B, the cleaning robot 100 first records the position of the collision point C1 when the collision is performed for the first time, rotating the specific angle and Travels along the obstacle C until reaching the boundary of the sub-region B, records the contour feature point of the obstacle C, and returns to the collision point C1 to continue the cleaning, and when the obstacle C is again sensed”); 
determine whether the projected distance is substantially equal to 0; based on a determination that the projected distance is substantially equal to 0, control the cleaning robot to stop moving along the periphery of the obstacle and to turn to the first predetermined cleaning direction and to move in the first predetermined cleaning direction (As seen in Figs. 5, 6, and 7, when the projected distance along the periphery of the obstacle is determined to be equal to 0, i.e. the robot no longer encounters the periphery of the obstacle, the robot resumes to the cleaning pattern as before encountering the obstacle by moving the first predetermined cleaning direction); 
determine whether the projected distance is equal to or greater than a predetermined deviation distance; based on a determination that the projected distance is equal to or greater than the predetermined deviation distance, control the cleaning robot to stop moving along the periphery of the obstacle and to turn to a second predetermined cleaning direction parallel with and opposite to the first predetermined cleaning direction; and control the cleaning robot to move in the second predetermined cleaning direction parallel with and opposite to the first predetermined cleaning direction (As seen in Figs. 5, 6, and 7, when the projected distance along the periphery of the obstacle is greater than the deviation distance D, the robot is controlled to turn to and move a long a second predetermined cleaning direction parallel with and opposite to the first predetermined cleaning direction.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of White, as modified by Li D, to determine a projected distance of a moving path along the periphery of an obstacle and control the robot to navigate accordingly based on the projected distance, as taught by Li K. Such modification allows the robot to perform a cleaning operation efficiently while avoiding obstacles. 

	d.	Regarding claim 9, neither White nor Li D specifically teaches wherein controlling the moving distance and the rotating angle of the cleaning robot to cause the moving path of the cleaning robot inside the work zone to form the closed space defining the virtual zone comprises controlling the cleaning robot to: move in a first moving direction for a first predetermined distance from a starting location; turn to a second moving direction perpendicular to the first moving direction; move in the second moving direction for a second predetermined distance; turn to a third moving direction parallel with and opposite to the first moving direction; move in the third moving direction for the first predetermined distance; turn to a fourth moving direction parallel with and opposite to the second moving direction; and move in the fourth moving direction for the second predetermined distance to return to the starting location to form the closed space defining the virtual zone.
	However, Li K teaches wherein controlling the moving distance and the rotating angle of the cleaning robot to cause the moving path of the cleaning robot inside the work zone to form the closed space defining the virtual zone comprises controlling the cleaning robot to: move in a first moving direction for a first predetermined distance from a starting location; turn to a second moving direction perpendicular to the first moving direction; move in the second moving direction for a second predetermined distance; turn to a third moving direction parallel with and opposite to the first moving direction; move in the third moving direction for the first predetermined distance; turn to a fourth moving direction parallel with and opposite to the second moving direction; and move in the fourth moving direction for the second predetermined distance to return to the starting location to form the closed space defining the virtual zone (Fig. 3, [0029], “The controller 3 controls the cleaning robot 100 to travel from the origin and travel along the boundary of the area to be cleaned A, the boundary of the area to be cleaned including the wall of the surrounding edge or the furniture profile of the wall, the cleaning robot 100 travels along the side to be cleaned A for a week and automatically records the boundary feature point coordinate data of the area to be cleaned A, the boundary feature point of the area to be cleaned A is the phase of the area to be cleaned”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of White, as modified by Li D, to control the cleaning robot to move in a rectangle as claimed in claim 9 in order to form a closed space, as taught by Li K. Such modification restricts the robot’s movement to clean only in the closed space and prevents the robot from crossing the boundary of the closed space. 

9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li K (CN106805856A).
a.	Regarding claim 15, Li K teaches wherein the plurality of expanded virtual zones include a plurality of inner expanded virtual zones that are located inside the work zone surrounding the virtual zone (Figs. 4 and 5 shows any sub-regions B inside cleaning area A, [0039], “(1)The cleaning robot 100 divides the to-be-cleaned area A into a plurality of the sub-regions B to be sequentially cleaned one by one”).
	Li does not explicitly teaches a plurality of outer expanded virtual zones that are at least partially located outside of the work zone surrounding the inner virtual zones. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Li K to include a plurality of outer expanded virtual zones that are at least partially located outside of the work zone, since it is well-known in the art that other virtual zones outside of the work zone can be recognized to be other rooms other than the current work zone that require cleaning. 

Allowable Subject Matter
10.	Claims 10-11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 10-11 and 20, a closest prior art reference has been found but is not considered to properly reject the claims. 
Chung et al. (US 9,844,876 B2) teaches a robot cleaner configured to perform cleaning using zigzag travel while maintaining a designated interval with a travel route proceeding to a wall regardless of a direction proceeding to the wall, and employs an improved zigzag travel method to maintain a zigzag travel pattern, if the robot cleaner senses an obstacle during the zigzag travel (Abstract). Specifically, the zigzag travel may be performed by performing obstacle following travel, if the robot cleaner encounters an obstacle during the second travel, and performing the third travel, if a total sum of a distance of the second travel and a travel distance of the robot cleaner in a direction of the second travel during the obstacle following travel reaches the third designated distance. The zigzag travel may be performed by performing obstacle following travel, if the robot cleaner encounters an obstacle during the third travel, and performing the first travel, if a total sum of a distance of the third travel and a travel distance of the robot cleaner in a direction of the third travel during the obstacle following travel reaches the second designated interval (Fig. 5, Col. 2 lines 38-51 and Col. 7 line 59 – Col. 8 line 32). However, Chung fails to specifically disclose “compute a first projected distance of a moving path along the periphery of the obstacle projected in the first predetermined moving direction, and compute a second projected distance of the moving path; compute a first sum of the first projected distance and a distance the cleaning robot already traversed in the first predetermined moving direction up to the time instance when encountering the obstacle and compute a second sum of the second projected distance and a distance the cleaning robot already traversed in the second predetermined moving direction since turning to the second predetermined moving direction from the periphery of the obstacle” as claimed in claims 10, 11 and 20.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.Q.B./ Examiner, Art Unit 3664

/SPENCER D PATTON/Primary Examiner, Art Unit 3664